Name: 87/189/EEC: Commission Decision of 23 December 1986 relating to a specific programme concerning the processing and marketing of fish and fish products in the French overseas departments for the period of 1986 to 1990 forwarded by France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  marketing;  overseas countries and territories
 Date Published: 1987-03-18

 Avis juridique important|31987D018987/189/EEC: Commission Decision of 23 December 1986 relating to a specific programme concerning the processing and marketing of fish and fish products in the French overseas departments for the period of 1986 to 1990 forwarded by France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 076 , 18/03/1987 P. 0016 - 0018*****COMMISSION DECISION of 23 December 1986 relating to a specific programme concerning the processing and marketing of fish and fish products in the French overseas departments for the period of 1986 to 1990 forwarded by France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (87/189/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fish products are processed and marketed (1), as last amended by Regulation (EEC) No 2915/86 (2), and in particular Article 5 thereof, Whereas France forwarded, on 9 April 1986, a programme concerning the processing and marketing of fish and fish products in the French overseas departments and the latest supplementary background information on this programme on 6 May 1986; Whereas this programme complies with the provisions of Article 2 of the Regulation; Whereas the programme contributes to the fulfilment of the objectives of the Common Fisheries Policy and it includes the details referred to in Article 3 of the Regulation; Whereas this programme should be consistent with the multiannual guidance programmes for restructuring, modernizing and developing the fishing industry and for developing aquaculture, as adopted by the Commission by Decisions 85/281/EEC (3) and 85/282/EEC (4); Whereas the measures provided for in this Decision are in accordance with the joint opinion of the Standing Committee on Agricultural Structure and the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The specific programme concerning the processing or marketing of fish and fish products in the French overseas departments forwarded by France on 9 April 1986, as last supplemented on 6 May 1986, and the main features of which are set out in Annex I hereto, is hereby approved, subject to the provisions in Annex II hereto. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 23 December 1986. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 272, 24. 9. 1986, p. 4. (3) OJ No L 157, 15. 6. 1985, p. 11. (4) OJ No L 157, 15. 6. 1985, p. 14. ANNEX I MAIN FEATURES OF THE PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF FISHERY PRODUCTS IN THE FRENCH OVERSEAS DEPARTMENTS FOR THE PERIOD 1986 TO 1990, DRAWN UP BY THE FRENCH GOVERNMENT PURSUANT TO COUNCIL REGULATION (EEC) No 335/77 1. Purpose To assist the development and modernization of on-shore facilities for fishery products. 2. Area concerned All coastal areas in the overseas departments. 3. Duration The programme covers the period from 1 January 1986 to 31 December 1990. 4. Objectives and means To align supplies more closely on demand, both in quantitative and qualitative terms, by: - increasing the volume of supplies, - improved organization of marketing channels and trade between departments, - the construction of facilities for treating and preserving catches, - the provision of facilities for wholesalers, - the expansion of the processing industry. 5. Investment requirements To achieve the specified objectives, the total investment required over the duration of the programme amounts to FF 71,3 million (11 million ECU), broken down as follows: 1.2 // MARTINIQUE // // - Processing facilities // FF 3 million // - Collective storage and marketing facilities // FF 6 million // Total // FF 9 million // GUADELOUPE // // - Cooperatives and private firms preparing fish for the market // FF 10,4 million // - Cooperative producing smoked fish // FF 0,2 million // Total // FF 10,6 million // GUYANA // // - Facilities for the treatment and storage of shrimps and fish // FF 42,4 million // - Facilities for the treatment and marketing of fishery products // FF 9,3 million // Total // FF 51,7 million NATIONAL AIDS The above investments are eligible for subsidies granted by the State, under economic planning contracts, and by the regions. ANNEX II FINAL CONCLUSIONS 1. The Commission finds that the programmes submitted by the French Government as a framework for future Community or national financing schemes constitute a suitable basis for facilitating the development of the processing and marketing of fishery products. In this connection, the Commission would point out that any expansion of the processing and marketing of fishery products must be compatible with the foreseeable trend in resources and with the consequences and the objectives of the multiannual guidance programmes for the fishing fleet and for aquaculture (1). 2. As regards the investments in the preservation and treatment of fish and shrimps in Guyana, bearing in mind the existing facilities, the situation as regards shrimp stocks, and the short-term sales opportunities for fish, the Commission expresses a reservation as to whether the full range of planned investments should be carried out and will not decide on any Community financing for individual projects until the economic viability of the latter has been examined. 3. Given that the Community measures for the restructuring of the fishing fleet and for the development of aquaculture will expire at the end of 1986, and since the Commission has still to decide on the coordinated fishery programmes for the Antilles and Guyana, the Commission reserves the right to review the present programme at a later date so that the structural measures planned for the fishing fleet and aquaculture for 1987 and subsequent years, together with any measures taken under the coordinated programmes, may be duly taken into consideration in relation to the processing and marketing of fishery products. 4. The Commission would point out that the estimates of investments given in the programme do not predetermine the level of any Community financial aid. (1) OJ No L 157, 15. 6. 1985.